Exhibit 10.4
JOINDER TO COLLATERAL TRUST AGREEMENT
     Reference is made to the Collateral Trust Agreement, dated as of March 5,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Trust Agreement”), among Eastman Kodak Company, a New
Jersey corporation (the “Company”), the Guarantors listed on the signature pages
thereto (the “Guarantors”) and certain former subsidiaries of the Company which
were guarantors as of March 5, 2010, The Bank of New York Mellon, as Indenture
Trustee, The Bank of New York Mellon, as Collateral Agent, and each other Person
party thereto from time to time. Terms defined in the Collateral Trust Agreement
and not otherwise defined herein are as defined in the Collateral Trust
Agreement.
     WHEREAS, the Company has designated its $250,000,000.00 of 10.625% Senior
Secured Notes due 2019 (the “2019 Notes”) to be issued pursuant to an indenture
(the “2011 Indenture”), dated as of March 15, 2011, between the Company, the
Guarantors and The Bank of New York Mellon, as trustee and as second lien
collateral agent, as a New Second Lien Facility, as such term is defined in the
Collateral Trust Agreement and, simultaneously herewith, has delivered the
officer’s certificate as set forth in Section 2.3(b) of the Collateral Trust
Agreement with respect thereto; and
     WHEREAS, the obligations of the Trustors under the 2011 Indenture and the
2019 Notes are intended to constitute New Second Lien Obligations under the
Collateral Trust Agreement (the “New Second Lien Facility”).
     This Joinder to Collateral Trust Agreement, dated March 15, 2011 (this
“Collateral Trust Joinder”), is being delivered pursuant to Section 2.3 of the
Collateral Trust Agreement as a condition precedent to the incurrence of the
indebtedness for which the undersigned is acting as agent being entitled to the
benefits of being Second Lien Obligations under the Collateral Trust Agreement.
     1. Joinder. The undersigned, The Bank of New York Mellon, a New York
corporation, (the “New Representative”) as trustee under the 2011 Indenture
hereby agrees to become party as an New Second Lien Representative and a Second
Lien Secured Party under the Collateral Trust Agreement for all purposes thereof
on the terms set forth therein, and to be bound by the terms, conditions and
provisions of the Collateral Trust Agreement as fully as if the undersigned had
executed and delivered the Collateral Trust Agreement as of the date thereof.
     2. Lien Sharing and Priority Confirmation. The undersigned New
Representative, on behalf of itself and each holder of obligations in respect of
the New Second Lien Facility (together with the New Second Lien Representative,
the “New Secured Parties”), hereby agrees, for the enforceable benefit of all
existing and future New Second Lien Representative, each existing and future
Representative and each existing and future Second Lien Secured Party, and as a
condition to being treated as Second Lien Obligations under the Collateral Trust
Agreement that:
     (a) all Second Lien Obligations will be and are secured equally and ratably
by all Liens granted to the Collateral Agent, for the benefit of the Second Lien
Secured Parties, which are at any time granted by any Trustor to secure any
Second Lien Obligations whether or not upon property otherwise constituting
collateral for such New Second Lien Facility, and that all Liens granted
pursuant to the Second Lien Collateral Documents will be enforceable by the
Collateral Agent for the benefit of all holders of Second Lien Obligations
equally and ratably as contemplated by the Collateral Trust Agreement;

 



--------------------------------------------------------------------------------



 



     (b) the New Representative and each other New Secured Party is bound by the
terms, conditions and provisions of the Collateral Trust Agreement, the
Intercreditor Agreement and the Second Lien Collateral Documents, including,
without limitation, the provisions relating to the ranking of Liens and the
order of application of proceeds from the enforcement of Liens; and
     (c) the New Representative shall perform its obligations under the
Collateral Trust Agreement, the Intercreditor Agreement and the Second Lien
Collateral Documents.
     3. Appointment of Collateral Agent. The New Representative, on behalf of
itself and the New Secured Parties, hereby (a) irrevocably appoints The Bank of
New York Mellon as Collateral Agent for purposes of the Collateral Trust
Agreement, the Intercreditor Agreement and the Second Lien Collateral Documents,
(b) irrevocably authorizes the Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Collateral Agent in
the Collateral Trust Agreement, the Intercreditor Agreement and the Second Lien
Collateral Documents, together with such actions and powers as are reasonably
incidental thereto, and authorizes the Collateral Agent to execute any Second
Lien Collateral Documents on behalf of all Second Lien Secured Parties and to
take such other actions to maintain and preserve the security interests granted
pursuant to any Second Lien Collateral Documents, and (c) acknowledges that it
has received and reviewed the Collateral Trust Agreement, the Intercreditor
Agreement and the Second Lien Collateral Documents and agrees to be bound by the
terms thereof. The New Representative, on behalf of the New Secured Parties, and
the Collateral Agent, on behalf of the existing Second Lien Secured Parties,
each hereby acknowledges and agrees that the Collateral Agent in its capacity as
such shall be agent on behalf of the New Representative and on behalf of all
other Second Lien Secured Parties.
     4. Consent. The New Representative, on behalf of itself and the New Secured
Parties, consents to and directs the Collateral Agent to perform its obligations
under the Collateral Trust Agreement, the Intercreditor Agreement and the Second
Lien Collateral Documents.
     5. Authority as Agent. The New Representative represents, warrants and
acknowledges that it has the authority to bind each of the New Secured Parties
to the Collateral Trust Agreement and the Intercreditor Agreement and such New
Secured Parties are hereby bound by the terms, conditions and provisions of the
Collateral Trust Agreement and the Intercreditor Agreement, including, without
limitation, the provisions relating to the ranking of Liens and the order of
application of proceeds from the enforcement of Liens.
     6. New Second Lien Representative. The New Second Lien Representative in
respect of the New Second Lien Facility is The Bank of New York Mellon. The
address of the New Second Lien Representative in respect of the New Second Lien
Facility for purposes of all notices and other communications hereunder and
under the Collateral Trust Agreement and the Intercreditor Agreement is 101
Barclay Street, 8W, New York, New York 10286, Attention: Corporate Trust
Administration (Eastman Kodak Company 2011 Indenture) (Facsimile
No. 732-667-9185, electronic mail address:      ).
     7. Officer’s Certificate. Each of the Trustors hereby certifies that the
Trustors have previously delivered the Officer’s Certificate contemplated by
Section 2.3(b)(i) of the Collateral

-2-



--------------------------------------------------------------------------------



 



Trust Agreement and all other information, evidence and documentation required
by Section 2.3 of the Collateral Trust Agreement, in each case in accordance
with the terms of the Collateral Trust Agreement.
     8. Reaffirmation of Security Interest. By acknowledging and agreeing to
this Collateral Trust Joinder, each of the Trustors hereby (a) confirms and
reaffirms the security interests pledged and granted pursuant to the Second Lien
Collateral Documents and grants a security interest in all of its right, title
and interest in the Collateral (as defined in the applicable Second Lien
Collateral Documents), whether now owned or hereafter acquired to secure the
Second Lien Obligations, and agrees that such pledges and grants of security
interests shall continue to be in full force and effect, (b) confirms and
reaffirms all of its obligations under its guarantees pursuant to the applicable
Second Lien Note Documents and the New Second Lien Documents and agrees that
such guarantees shall continue to be in full force and effect, and (c)
authorizes the filing of any financing statements describing the Collateral (as
defined in the applicable Second Lien Collateral Documents) in the same manner
as described in the applicable Second Lien Collateral Documents or in any other
manner as the Collateral Agent may determine is necessary, advisable or prudent
to ensure the perfection of the security interests in the Collateral (as defined
in the applicable Second Lien Collateral Documents) granted to the Collateral
Agent hereunder or under the applicable Second Lien Collateral Documents.
     9. Counterparts. This Collateral Trust Joinder may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute one contract.
     10. Governing Law. THIS COLLATERAL TRUST JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     11. Miscellaneous. The provisions of Section 8 of the Collateral Trust
Agreement shall apply with like effect to this Collateral Trust Joinder.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Representative has caused this Collateral Trust
Joinder to be duly executed by its authorized representative, and each Trustor
party hereto have caused the same to be accepted by their respective authorized
representatives, as of the day and year first above written.

            THE BANK OF NEW YORK MELLON
      By:   /s/ Thomas J. Provenzano         Name:   Thomas J. Provenzano       
Title:   Vice President   

-4-



--------------------------------------------------------------------------------



 



         

Acknowledged and agreed this 15th
day of March, 2011:

            Eastman Kodak Company
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Treasurer   

            Creo Manufacturing America LLC
Kodak Aviation Leasing LLC
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Manager   

            Eastman Gelatine Corporation
Eastman Kodak International Capital Company, Inc.
Far East Development Ltd.
FPC Inc.
Kodak (Near East), Inc.
Kodak Americas, Ltd.
Kodak Imaging Network, Inc.
Kodak Portuguesa Limited
Kodak Realty, Inc.
Laser-Pacific Media Corporation
Pakon, Inc.
Qualex, Inc.
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Treasurer   

            Kodak Philippines, Ltd.
NPEC Inc.
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

     The Collateral Agent acknowledges receipt of this Collateral Trust Joinder
and agrees to act as Collateral Agent with respect to the New Second Lien
Facility in accordance with the terms of the Collateral Trust Agreement, the
Intercreditor Agreement and the Second Lien Collateral Documents.
Dated: March 15, 2011

            THE BANK OF NEW YORK MELLON,
as Collateral Agent
      By:   /s/ Thomas J. Provenzano         Name:   Thomas J. Provenzano       
Title:   Vice President     

-6-